Citation Nr: 1503575	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-30 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  The propriety of the reduction from a 20 percent rating to a 10 percent rating for a lumbar spine disability, effective August 13, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to January 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for temporomandibular joint disorder (TMJ) and right and left knee disabilities.  An interim (May 2013) rating decision granted service connection for TMJ and thus, service connection for TMJ is no longer before the Board.  On her October 2012 substantive appeal, the Veteran requested a videoconference Board hearing and a hearing was scheduled for September 2013.  A September 2013 statement by the Veteran's representative indicated that she could not attend the hearing and wished for her appeal to be forwarded to the Board with the evidence of record; thus, her request is considered withdrawn.  The case is now in the jurisdiction of the Nashville, Tennessee RO.

The issue of the propriety of the reduction from a 20 percent rating to a 10 percent rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a left knee disability have been met.

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a right knee disability have been met.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a right knee disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as this decision grants the benefit sought for the claims of service connection for left and right knee disabilities, there is no reason to belabor the impact of notice and assistance requirements on those claims; any notice or duty to assist omission is harmless.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms she perceived, that is, experienced, were directly through the senses.  VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; she is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Layno, 6 Vet. App. at 469-71.

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

The Veteran's service treatment records (STRs) show that on December 2004 report of medical history, the Veteran reported knee problems and noted that over the past few weeks she had experienced pain in her right knee.  The examiner noted her history of recurrent knee pain without injury or trauma.  Her April 2009 separation examination did not note any knee problems. 

On October 2010 VA examination, the examiner noted that the Veteran's claims file was not available to review.  The Veteran reported that she developed right knee pain in approximately 1996 and severe left knee pain around 2009 after doing 12 mile marches.  There was tenderness, pain at rest, and guarding of movement of the right knee, and heat, redness, tenderness, and guarding of movement of the left knee.  The examiner noted an August 2010 MRI which showed a normal left knee and found that the Veteran has a painful right and left knee which results in significant effects on her usual occupation and problems lifting, carrying, walking, and carrying loads long distances. 

August 2011 VA treatment records note that the Veteran reported pain and weakness in her knees, and at times experiencing swelling and soreness.  A January 2012 VA treatment record notes that the Veteran previously complained of bad knees, and that a stress test was cancelled due to her knee pain.  

On December 2012 Knee and Lower Leg Disability Benefits Questionnaire, the Veteran's private provider, Dr. M. R., M.D., noted a diagnosis of osteoarthritis of both knees with a "date of diagnosis" as greater than 10 years.  He noted the Veteran's history of chronic anterior knee pain with running, bending, and squatting and that during flare-ups, she experiences mild swelling with excessive activity.  Dr. M. R. noted that imaging studies of the knees had been performed which indicated degenerative arthritis in both knees, with no evidence of patellar subluxation, and that the Veteran's knee disabilities limited her ability to bend, climb, and squat. 

On January 2013 VA examination, the examiner noted the diagnosis of degenerative joint disease by the Veteran's private provider.  The Veteran reported injuring her knees in service and that she treated her knee pain conservatively.  The examiner noted less movement than normal and pain on movement for both knees, as well as pain on palpitation.  The examiner also noted that there was no evidence of degenerative joint disease on the X-rays taken at the examination, and opined that the Veteran's knee disabilities were not related to service as there was no injury noted in service and no treatment for her knees after leaving service "for many years."  However, the examiner apparently did not take into account the December 2004 STR noting knee pain, the earlier VA treatment records noting the Veteran's complaints of knee pain, or the fact that she was discharged only a few years earlier in 2010. 

The Board finds no reason to doubt the Veteran's credibility as regards her accounts that she began to experience knee pain in service or the private provider's December 2012 diagnosis of bilateral osteoarthritis with an onset of over 10 years prior (which would place onset during the Veteran's service) as he considered the Veteran's history and reported diagnostic imaging findings.  Furthermore, although the VA examiner provided a negative nexus opinion, the examiner did not appear to consider the Veteran's statements that she had knee pain in service which has persisted, her previous VA treatment records, or the fact that she was separated from service in 2010, as opposed to "many years" earlier.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's left and right knee disabilities were incurred in service, and service connection for a left knee disability and a right knee disability is warranted.


ORDER

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted. 



REMAND

The Veteran is service-connected for a lumbar spine disability.  The RO implemented a reduction of the rating for her lumbar spine disability in a September 2014 rating decision, reducing the rating from 20 to 10 percent effective August 13, 2014.  In October 2014, the Veteran submitted a timely Notice of Disagreement (NOD) with the rating reduction.  The NOD was clarified in a November 2014 phone call.  However, no statement of the case (SOC) has been issued as yet addressing the propriety of the reduction.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of propriety of an August 13, 2014, reduction of 20 percent to 10 percent for the Veteran's disability rating for her lumbar spine disability.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


